DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (US 6,213,184).
Sinclair teaches a method of joining weldable plastic sheets to one another, the method comprising: providing a hot wedge (60) having first and second faces with respective first and second heating lengths, conveying a first weldable plastic sheet (212, 218) over the first face, conveying a second weldable plastic sheet (210,220) over the second face, and bonding the first and second sheets which have been heated by the hot wedge (See Figures; col. 1, lines 10-15; col. 6, line 15 to col. 7, line 18). Sinclair also teaches a horn (68) for guiding material over and under the wedge, wherein the horn covers a portion of each face of the wedge (See Figures; Abstract; col. 6, lines 15-42; col. 11, line 46 to col. 12, line 33).
Regarding the points which define the heating lengths and the distance traveled by the polymeric sheets, Sinclair does not expressly disclose such points and distances. 
Fig. 28 of Sinclair shows that the horn (326) may have a top wall (332) which is longer than a bottom wall (330) (See Fig. 28 and its description). In this arrangement, the first (i.e. top) sheet would pass a smaller portion of the hot wedge (312) than the second (i.e. bottom sheet), which meets the claim.
Examiner notes that the first, second, third, and fourth points as claimed may be arbitrarily placed anywhere on the heating element. Applicant has not specifically stated where such points are located, and therefore their placement may be done along any point of a heating face of the hot wedge. Any such points placed anywhere on the wedge have a heating length between them.
Regarding claims 2-4, since the placement of the points is arbitrary, and the placement of the points is the only factor in determining where the first polymeric sheet contacts the first heating element, all of the arrangements in claims 2-4 are contained in the Sinclair reference.
Regarding claims 5-6, the selection of materials for the polymeric sheets in the method of Sinclair is a routine matter of design choice for one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to select materials which have the necessary properties for any particular application. Whether the materials are the same or different makes no material difference to the invention, except that such material selection may be most suitable for any given application. Applicant has not shown that there is any new or unexpected result which stems from such a material selection. As such, the selection of known materials for a particular application is a routine matter for one of ordinary skill in the art and would have been obvious at the time of filing.
Regarding claim 10, the welding of the sheets fuses them together as claimed. 

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (US 6,213,184) in view of applicant’s admitted prior art.
Sinclair teaches a method of joining weldable plastic sheets to one another, as detailed above.
Sinclair does not expressly disclose multilayer sheets, four-layer sheets, and geomembranes.
Applicant teaches the state of the prior art in Figures 1-4 and their description in the Background section of the instant specification. Applicant teaches multilayer sheets which may include four layers (See [0006] of instant specification) and that the sheets are geomembranes (See [0004]-[0012] of instant specification).
It would have been obvious to one of ordinary skill in the art to use multilayer—such as four-layer—geomembranes as the sheets in the method of Sinclair because the applicant admits that such materials were recognized in the prior art as being suitable for such a purpose.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (US 6,213,184) in view of Struve (US 6,390,168).
Sinclair teaches a method of joining weldable plastic sheets to one another, as detailed above.
Sinclair does not expressly disclose a heating temperature for the hot wedge.
Struve teaches a method of welding thermoplastic sheets, the method comprising heating a wedge to a temperature of 350°C to 400°C (See Figures; Detailed Description).
It would have been obvious to one of ordinary skill in the art to heat the hot wedge of Sinclair to a temperature of 350°C to 400°C because Struve teaches that such a temperature was recognized in the prior art as being suitable for welding thermoplastic sheets.

Allowable Subject Matter
This application contains allowable subject matter, however such subject matter is not claimed. Like the parent application (16/893,352; now US Patent 11,207,843), the instant invention achieves differential heating between first and second polymeric sheets. As discussed in the instant specification, this is achieved by using a guide plate which covers a portion of an upper surface of a heating wedge to affect how the first sheet interacts with the wedge. Instead of claiming this important feature, applicant attempts to describe such differential heating based on arbitrarily placed points and distances traveled by the sheets. The claims as written do not adequately capture the complete invention in such a way as to be allowable over the prior art. However if the guide plate—along with its placement and function—were to be included in the claims, such claims would be allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746